Mr. Justice ThacheR
delivered the opinion of the court.
This is a motion against a sheriff for failing to make the money upon a certain fieri facias, issued out of the office of the clerk of the circuit court of Yalabusha county, upon a judgment affirmed by this court, and by virtue of the statute. H. & H. 642, sec. 42.
We learn from the record and briefs of counsel, (for the fieri facias is not incorporated in the record,) that the sheriff rested his defence upon the ground that he had been superseded in prosecuting the execution by process of supersedeas served upon him.
The record shows the fiat of the circuit judge, directing the supersedeas to issue, and beyond this the sheriff need not look. It is not for him to inquire into the propriety of the grant of the fiat but only as to the jurisdiction of the court to grant it. Walker v. McDowell, 4 S. & M. 118.
It is not necessary to add, that this supersedeas was sued out by an administrator de bonis non, and that no bond to warrant the process was required from him, because his official bond reached his obligation in this particular.
*535As to the pleadings in such cases, the motion constitutes all that is necessary.
Judgment affirmed. -